DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2020 has been entered.


Response to Amendment
Claims 3-31, 35, 43-44, 47-51, and 56-58 have been cancelled; therefore, Claims 1-2, 32-34, 36-42, 45-46, 52-55, and 59-60 are currently pending in application 12/198,011.

Allowable Subject Matter
Claims 1-2, 32-34, 36-42, 45-46, 52-55, and 59-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a system/ method for representing and organizing and presenting factors related to making a decision. Each independent claim identifies the uniquely distinct features, to include “multiple interconnected processing devices; a plurality of user moveable user interface objects on a display, controlled by at least one of the processing devices, wherein each user moveable user interface object represents a factor relating to making a decision; a two-dimensional area on the display, controlled by at least one of the processing devices, upon which said moveable user interface objects can be moved by a user, the two dimensional area having a favorableness axis and an importance axis; wherein a location of each moveable user interface object along each of the favorableness axis and the importance axis in said two-dimensional area indicates both an importance and a favorableness of the factor represented by said moveable user interface object, wherein a color shade or color intensity of the each moveable user interface object change as the moveable user interface object is moved within the two-dimensional area; [[and]] means, controlled by at least one of the processing devices, allowing the user to move one or more of the factors such that multiple moveable user interface objects placed on said two- dimensional area provides a visual output indicating a characterization of the decision; and a processor configured to: read values for favorableness and importance of each factor based on the user's position of that factor on the two-dimensional surface; determine one or more statistical values related to the decision from the factor values; output a characteristic of the decision for a user.”  The closest prior art, Francesco et al. (US 2003/0149571 A1), Xu et al. (US 2007/0239696 A1), and Sacerdoti et al. (US 6,222,540 B1) disclose(s) conventional system/ methods for facilitating and displaying decision making processes.  However, Francesco, Xu, and Sacerdoti (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1 and 32 include specific limitations for representing and organizing and presenting factors related to making a decision, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application, and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 16, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629